Citation Nr: 0623705	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served in the National Guard from April to August 
1969; he later served on active duty from August 1974 to 
August 1978 and from September 1979 until retiring in 
February 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2001 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in relevant part, confirmed and 
continued a 10 percent rating for the veteran's irritable 
bowel syndrome (IBS) with a history of liver enlargement.

In January 2003, the Board ordered further development of the 
evidence under an existing regulation.  The case was sent to 
the Board's Evidence Development Unit (EDU) to implement the 
requested development.  But a Federal Circuit Court's 
decision issued in May 2003, and a subsequent precedent 
opinion from VA's General Counsel, had the combined effect of 
invalidating or greatly limiting much of the Board's internal 
development authority.  See Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) and VAOPGCPREC 1-2003 (May 21, 2003).

So by a remand order issued in July 2003, the Board pointed 
out that, in light of the Federal Circuit Court's decision in 
the DAV case and other policy considerations, VA had 
determined the Veterans Benefits Administration (VBA) would 
resume virtually all development functions.  Consequently, 
this case was returned to the RO to undertake the development 
set forth in the Board's January 2003 development memorandum.  

In July 2004, the Board again remanded this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for still further development and consideration - including 
compliance with the Veterans Claims Assistance Act (VCAA) by 
obtaining additional VA medical treatment records and having 
the veteran undergo a VA examination to assess the severity 
of his IBS.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  On several occasions, including as recently as December 
2005, the RO (AMC) scheduled the veteran for VA compensation 
examinations to obtain medical opinions assessing the 
severity of his IBS, but each time he failed to report for 
the evaluations to assist in making this dispositive 
determination.

3.  According to the medical evidence available for 
consideration, the IBS causes no more than moderate symptoms 
- including bowel disturbance with abdominal distress.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for IBS.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA was signed into law on November 9, 2000.  It since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, and the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  



Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In response to the Dingess decision, VA's General Counsel has 
since clarified that the holding is not limited to situations 
of the type mentioned in Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999), where the veteran appealed the rating 
initially assigned for his disability just after establishing 
his entitlement to service connection for it.  Rather, as 
will be the policy of the Department, the Dingess holding 
also means that cases, as here, involving a claim for a 
higher rating for an established service-connected disability 
require that the VCAA notice not only contain information 
concerning the disability rating element, but the effective 
date element as well in the event a higher rating is granted.

In this case at hand, the veteran was sent VCAA letters in 
April 2001 and September 2004.  Despite the inadequate notice 
provided him in the April 2001 letter regarding the evidence 
and information required to substantiate a claim for an 
increased rating, this was remediated by the more recent 
September 2004 VCAA letter.


And although neither VCAA letter included notice regarding 
how an effective date would be assigned if a higher 
disability rating is awarded, that was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against the claim for a 
higher disability rating, so any questions concerning the 
appropriate downstream effective date to be assigned are 
rendered moot.  See Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

Also keep in mind the April 2001 and September 2004 VCAA 
letters indicated what evidence the veteran was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  Thus, the letters satisfied 
the VCAA notice requirements as expressed by the Court in 
Pelegrini II, Mayfield, and Dingess.  

There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letters 
nonetheless explained that the veteran should identify and/or 
submit any supporting evidence.  The content of the VCAA 
notices therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).



Note, as well, the April 2001 VCAA letter was sent prior to 
the RO's initial adjudication of the veteran's claim in June 
2001.  Therefore, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And even 
since his more recent VCAA letter in September 2004, the 
veteran has not indicated he has any additional relevant 
evidence to submit or that needs to be obtained.  Indeed, as 
will be reiterated below, he failed to report for a scheduled 
VA medical examination to assess the severity of his IBS - 
the dispostive issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  He was given the opportunity to report for another 
evaluation to assist in making this important determination 
because it was unclear whether he had received proper notice 
of other evaluations that had been scheduled previously.  But 
he failed to report for even the rescheduled evaluation.  And 
under 38 C.F.R. § 3.655, this in turn mandates a denial of 
his claim - as evidenced by use of the term "shall" 
in this regulation.  That is to say, a denial of the claim is 
nondiscretionary.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.



A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's IBS is evaluated under 38 C.F.R. § 4.114, DC 
7319.  Under this code, a 10 percent rating is assigned for 
moderate symptoms with frequent episodes of bowel disturbance 
with abdominal distress.  The highest possible rating under 
this code is 30 percent, requiring severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.

When the veteran was evaluated at Danville Gastroenterology 
Center in February 1999, he complained of profuse diarrhea 
and abdominal pain.  He reported that he had some alternating 
diarrhea and constipation.  He indicated multiple daily bowel 
movements and reported that abdominal cramping accompanied 
the bowel movements.  The diagnosis was "C. def colitis."

VA medical records reflect the veteran's treatment from 2000 
to 2001 for gastrointestinal symptoms.  In June 2000, he 
complained of melena, while in August 2000 he reported 
dyspepsia in addition to abdominal pain.  Endoscopy in August 
2000 revealed abnormal antral motility and what appeared to 
be a stricture.  The diagnosis was duodenal stenosis.  A 
biopsy was interpreted as showing acute duodenitis.  The 
pathologist commented that, although changes could be due to 
Crohn's disease, they were not specific and could be due to a 
nearby duodenal ulcer.  In March 2001, endoscopy to the 
terminal ileum was relatively normal, with a question of 
possible decrease in vascularity; the rest of the colon was 
without evidence of colitis.  The diagnosis was suspected 
colon polyps and hemorrhoids.  One biopsy specimen was 
reported as showing a tubular adenoma, with no high-grade 
atypia seen; mucosal biopsies were interpreted as consistent 
with a terminal ileum with no pathological diagnosis.  

A VA gastrointestinal physician, who examined the veteran in 
July 2000, rendered a diagnosis of IBS, under treatment, 
symptomatic.  By contrast, another VA physician, in an 
October 2000 statement, provided the assessment that the 
veteran most likely had Crohn's disease and had probably had 
it for many years.  She believed that Crohn's disease, rather 
than IBS, was causing his symptoms.  Later, in a February 
2001 addendum opinion supported by claims file review, 
the July 2000 VA physician directly contradicted the 
assessment provided by the VA physician in October 2000.  The 
addendum opinion concludes there was no evidence to support 
the diagnosis of Crohn's disease.

VA medical records dated from 2002 to 2005 show the veteran 
had a history of radiographic Crohn's disease with duodenal 
stricture, but that there was no evidence of Crohn's upon 
colonoscopy.  The examining physician noted the veteran's 
symptoms overlapped with those from his IBS, and that his 
constipation was alleviated by medication.  

Upon reviewing the rating criteria in relation to the 
objective clinical findings, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, so a 
higher rating is not warranted.  While the objective clinical 
evidence of record shows his IBS causes episodes of bowel 
disturbance with abdominal distress, even perhaps on a 
frequent basis, this is contemplated by his current 10-
percent rating under DC 7319.  And although the medical 
evidence is admittedly unclear as to the exact diagnosis of 
his gastrointestinal illness (IBS versus Crohn's disease), VA 
medical records dated from 2002 to 2005 show his complaints 
of constipation, nausea, and abdominal pain have been fairly 
well controlled with medication, and that he does not 
experience diarrhea - even if he once did.  So the 
distinction between whether his IBS or possible Crohn's 
disease was causing his problems is less significant since, 
regardless, his symptoms are much less prominent.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Moreover, 
none of his symptoms have been characterized as severe; 
instead, the medical evidence leans more to moderate.  
38 C.F.R. §§ 4.2, 4.6.  Therefore, his symptoms are most 
commensurate with the currently assigned 10-percent rating.  
See 38 C.F.R. § 4.114, DC 7319.

It equally deserves repeating that, on several occasions, 
including most recently pursuant to the Board's July 2004 
remand, the RO attempted to assist the veteran with his claim 
by requesting that he attend a VA examination to obtain 
current findings as to the severity and symptomatology of his 
IBS.  But he repeatedly failed to report for his evaluations.  
The Board even warned him of the consequences of this when 
remanding his IBS claim in July 2004.  See 38 C.F.R. 
§ 3.655(b) (when a claimant fails to report for a VA 
examination scheduled in conjunction with a claim for an 
increased disability evaluation, the claim shall be 
disallowed). See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not ... a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").

The nondiscretionary ("shall" be disallowed) language in 
§ 3.655(b) means the claim must be denied, regardless, indeed 
if only based on a failure to report for a necessary medical 
evaluation to assess the severity of the disability at issue.

The Board also has considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Concerning this, there has been no showing by 
the veteran that his IBS, standing alone, results in marked 
interference with his employment (meaning above and beyond 
that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization.  
His current 10-percent schedular rating is, itself, an 
acknowledgement there will be some measurable degree of 
occupational impairment from the effects of this condition.  
See 38 C.F.R. § 4.1.  There is no indication the veteran has 
been hospitalized for treatment of the IBS, much less on a 
frequent basis.  Any evaluation and/or treatment that he has 
received has been on an outpatient basis, as opposed to as an 
inpatient.  So there are no grounds for referring this case 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for the veteran's IBS on either a 
schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 10 percent for IBS is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


